Campbell, C. J.,
delivered the opinion of the court.
This is a proceeding under § 2580 et seq. of the code of 1880, and presents two questions:
1. Has the trustee in a deed of trust on personal property, after breach of the condition, such interest in the subject of the trust as to entitle him to maintain such proceeding for partition ?
2. Where a “cropper” on shares gives a deed of trust on his share, and under it obtains supplies, and abandons the work, and another takes his place, with the consent of the other share-owner and the’holder of the deed of trust, and obtains supplies under it, and completes the making of the crop, and partly gathers it, and then abandons. it, has the cestui que trust a claim on the crop not subject to be defeated by the act of the other share-owner?
We answer both questions affirmatively.

Affirmed.